The primary purpose of an attachment on mesne process, of any sort, is, to compel the appearance of the defendant; and the jurisdiction of the court issuing the process is obtained by an attachment, through its jurisdiction over his property, attached whilst within its jurisdictional limits. The personal property of a debtor, in the hands of the Massachusetts manufacturing corporation, is certainly no more within the *Page 394 
jurisdiction of the courts of this state, than real estate situated within that commonwealth. An attachment here, of the one, would be as unsuitable and fruitless for the purpose of compelling the appearance of the debtor, as an attachment of the other. The residence of the treasurer of such a corporation in Rhode Island, does not bring the corporation, or any property of another which may be in its hands, within our jurisdiction, any more than the residence of one of its members or ordinary laborers would do. The cases of Danforth v. Penny, 3 Met. 564, and Gold  others v. The Housatonic Railroad Co. 1 Gray, 424, are directly in point. The motion must be granted, and the actions dismissed, for want of service of the writs.